UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


No. 04-8002

IN RE MICHAEL R. SMALLS, MEMBER OF THE BAR


                        Before FARLEY, GREENE, and HAGEL, Judges

                                           ORDER

        The Court received credible evidence that attorney Michael R. Smalls (respondent) had been
convicted by a United States district court of a serious crime, as defined in Rule 7(b)(3) of the
Court's Rules of Admission and Practice, and sentenced to imprisonment for a term of five years.
On February 19, 2004, the Clerk of the Court, pursuant to Rule 7(b)(1)(A), imposed a temporary
nondisciplinary suspension from practice on the respondent and referred the matter to this panel.

       Rule 5(b) of the Court's Rules of Admission and Practice provides that "[d]isbarment is
presumed appropriate for a practitioner convicted of a serious crime." Pursuant to Rule 7(b)(2), on
May 19, 2004, the Court ordered the respondent to show cause, within 30 days thereafter, why he
should not be disbarred from practice before this Court. The respondent was advised that a failure
to respond to this order would be deemed to be consent to disbarment. The respondent has not
responded to the order.

       Accordingly, pursuant to Rule 7(b)(2), it is

         ORDERED that the February 19, 2004, temporary nondisciplinary suspension is terminated.
It is further

       ORDERED that Michael R. Smalls is disbarred from practice before this Court.

DATED: July 9, 2004                                                 PER CURIAM.